Title: To Benjamin Franklin from Henry Laurens, 27 August 1783
From: Laurens, Henry
To: Franklin, Benjamin


          
            Dear Sir.
            Bath 27th August 1783.
          
          My thanks are due for the justice you did me, in beleiving I had written to some one or
            other of my Colleagus since my last return to London, altho’ it appears by the Letter
            you have honored me with under the 21st Inst. mine of the 9th. addressed to the whole
            had not reached them, an unlucky circumstance which gives me much concern. I say I wrot
            to the American Ministers on the 9th. made up my Letter with a News
            Paper or two into a small Packet which I delivered on Sunday Morning the 10th. to Mr.
            Barclay who assured me he would leave London on Tuesday the 12th. at latest— You say
            nothing & I have not heard any thing of his arrival at Paris wherefore I now transmit a Copy of my said
            Letter, tho’ with a slender prospect of its being serviceable since ’tis probable, that
            before this can arrive, your Phœnix Treaty will be finished.
          I was actually in Treaty for the Cabin of a Ship intending to have embarked very early
            in October for Philadelphia or New York, but three days ago I received a Letter from my
            Sister in Law in the south of France intimating that my Brother had desired her to
            inform me he was growing weaker & weaker every day & found himself near his End
            & therefore earnestly wished to see me before I left Europe. I cannot refuse to gratify the wish of a dying
            freind. I dare not turn my back upon a Widowed Sister, a most valuable worthy Woman—so
            long a journey will be rather too heavy for me, but I must encounter it, therefore I
            shall once more have the honor of paying my Respects at Passy, perhaps about the 10th.
            September.
          You may possibly have seen before this time a little Printed Paper, which the Mr.
            Jenings has been privately circulating under the Title—The Candor of Henry Laurens
            Esqr—poor Devil he is as weak as wicked, he has now compeled me to display his
            wickedness in a more public manner than ever I had intended—the most painful part to me
            is his involving a third person the friend he pretended to be so much attached to on
            your side.
          
          My Son & Daughter unite with me in the most Respectful Cordial Salutes to yourself
            & Mr. Franklin & I have the honor to be with sincere Esteem & affection Dear
            sir Your obedient humble servt.
          
            Henry Laurens.
            His Excellency Benjamin Franklin Esquire Passy.
          
         
          Addressed: His Excellency / Benjamin
            Franklin. Esqr: / Minister Plenepotentiary from / the United States of America at / the
            Court of France. / Paris.
          Endorsed: H. Laurens Esqr to B.F.— Aug.
            27. 83
        